The opinion of the court was delivered by
Redfield, J.
There was no direct evidence that this dog had ever bitten a person until he bit. this plaintiff. There was abundant evidence that the dog was exceptionally fierce and ferocious ; that he fiercely assailed other dogs without provocation; that he jumped, and fastened his teeth into the breast of a horse while being led from the stable, without any occasion to excite his anger ; that he was cross and menacing on many occasions; that neighbors had frequently called on the defendant to restrain his dog, as not fit and safe to be at large ; and that, in fact, the defendant had much of the time kept the dog confined and muzzled. The court refused to order a verdict for the defendant. We think in this there was no error. The duty which the law casts upon the keeper of a malicious and dangerous domestic animal, is but *254the enforcement of a common moral duty, binding upon all men ; that a man should so keep and use his own property as not to wrong and injure others. The formula used in text books and in forms given for pleadings in such cases, “ accustomed to bite ”, does not mean that the keeper of a ferocious dog is exempt from all duty of restraint until the dog has effectually mangled or killed at least one person. But, as he is held to be a man of common vigilance and care, if he had good reason to believe, from his knowledge of the ferocious nature and propensity of the dog, that there was ground to apprehend that he would, under some circumstances, bite a person, then the duty of restraint attached ; and to omit it was negligence. Shearm. & Redf. Negl. 231, 234; Buckley v. Leonard, 4 Denio, 500. In a populous place like Burlington, where the streets are full' of all kinds of people,— children sent on errands, going and returning from school or church, or playing by the wayside, — it is not a light thing that they are in danger of being torn to pieces, as was this plaintiff. Dogs have their rights; but if the jury found this dog to be, as described by one witness, “ the most wickedest kind of a dog”, as we think is most probable, from the perusal of the evidence, then his right was accurately defined by Chief Justice Lee in Smith v. Pelah, 2 Str. 1246 — “ Such a dog should have been hanged on the first notice ; the safety of the king’s subjects ought not after-wards to be endangered.” /
II. But in this case there was legitimate evidence tending to prove that this dog had not only the propensity but habit of biting people, and that known to the keeper. The savage and vicious nature of the dog, and the fact that he was kept chained and muzzled by his keeper are evidence, and, as Chief. Justice Denio said, in Buckley v. Leonard, supra, “ strong evidence ” that the dog was, and was known to be, vicious, and that the safety of the public required his restraint.
III. The apprehension of poison from the bite of the dog, and the fear and solicitude as to evil results therefrom — all pain, anguish, solicitude, occasioned by the bite — were proper matters *255for consideration by the jury in estimating the damages. And we do not think the Chief Justice erred in calling the attention of the jury to this matter; nor does the verdict indicate that the jury were misled by the manner of it.

Judgment affirmed.